PER CURIAM.
This is an appeal of an order denying a motion under Florida Rule of Criminal Procedure 3.850. Although the trial court indicates on the order that the denial was pursuant to an evidentiary hearing, it is in the form of a summary denial and no transcripts or record are attached in support of the decision. On appeal from a summary denial, this court must reverse unless the postconviction record, see Fla. R.App. P. 9.141(b)(2)(A), shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(D).
Because the record now before us fails to make the required showing, we reverse the order and remand for an evidentiary hearing or for the attachment of record excerpts conclusively showing that the appellant is not entitled to any relief.
Reversed and remanded for further proceedings.